1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                              WESTERN DIVISION
11

12   RAMON MERAZ,                                   )   No. CV 18-7265-MWF (PLA)
                                                    )
13                             Plaintiff,           )   JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15   C. BECK, et al.,                               )
                                                    )
16                             Defendants.          )
                                                    )
17

18         Pursuant       to     the    Order   Accepting   the   Magistrate   Judge’s   Report   and
19   Recommendation, IT IS ADJUDGED that this action is dismissed without prejudice for failure to
20   prosecute and to follow court orders.
21

22   DATED: March 16, 2020                                  ___________________________________
                                                                  MICHAEL W. FITZGERALD
23                                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28
